ORDER

PER CURIAM.
AND NOW, this 16th day of January 2014, the Petition for Allowance of Appeal is GRANTED. The order of the Superior Court is REVERSED pursuant to Commonwealth v. Cunningham, — Pa. -, 81 A.3d 1, 2013 WL 5814388 (2013), (holding that the U.S. Supreme Court’s ban on sentencing schemes that impose a mandatory life sentence without the possibility of parole for juveniles in Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) does not apply retroactively).
Justice EAKIN did not participate in the consideration or decision of this matter.